                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE MIDDLE DISTRICT OF NORTH CAROLINA


AMRO ELSAYED and                         )
LOLA SALAMAH (H/W),                      )
                                         )
      Plaintiffs,                        )       CIVIL ACTION NO. 1:18-CV-01045
                                         )
             v.                          )
                                         )
FAMILY FARE LLC, and                     )
M.M. FOWLER, INC., and                   )
LEE BARNES, JR., individually and        )
as President of FAMILY FARE LLC,         )
and M.M. FOWLER, INC., and               )
DONALD PILCHER, individually,            )
                                         )
      Defendants.                        )
                                         )

                  DEFENDANTS’ MEMORANDUM IN SUPPORT OF
                      MOTION FOR SUMMARY JUDGMENT

      Defendants Family Fare, LLC (“Family Fare”), M.M. Fowler, Inc. (“Fowler”),

Lee Barnes, Jr. (“Barnes”) and Donald Pilcher (“Pilcher”) (collectively “Defendants”),

through undersigned counsel and pursuant to Local Rules 7.2, 7.3 and 56.1, submit this

memorandum of law in support of their Motion for Summary Judgment [D.E. 48].

                            STATEMENT OF THE CASE

      Plaintiffs’ claims consist almost entirely of conclusory factual statements and legal

conclusions, with said statements and conclusions asserted repeatedly and inconsistently.

As of the time of this Motion, the Court has not yet ruled on Defendants’ Partial Motion

for Judgment on the Pleadings [“MJOP”]. [D.E. 16]. Nevertheless, it is evident, after the

close of discovery, that any of Plaintiffs’ claims which may survive Defendants’ MJOP

                                             1



     Case 1:18-cv-01045-LCB-LPA Document 50 Filed 12/02/19 Page 1 of 27
must be dismissed because there is no genuine issue of material fact and Defendants are

entitled to judgment as a matter of law.

                               STATEMENT OF FACTS

       A.     The Franchise Relationship.

       Fowler entered into a written contract operator agreement with Almy, LLC

(“Almy”) on June 29, 2012, permitting Almy to operate a Family Fare convenience store

at 3836 Reynolda Road in Winston-Salem (“Reynolda Store”). [Complaint ¶7 (D.E. 1);

Answer ¶7 & Ex. A (D.E. 8)]. In late 2013, Almy was offered a franchise agreement for

a Family Fare franchise. [Complaint ¶8; Answer ¶8].

       Family Fare provided Almy and Salamah with a copy of the required franchise

disclosure document [“FDD”] on November 13, 2013. [Salamah (Motion Ex. 1) 27(2)-

28(23) & Ex. 15 (Motion Ex. 2); Barnes Declaration (Motion Ex. 3) ¶4]1. Salamah

signed the FDD receipt acknowledging receipt of the FDD on November 13, 2013.

[Salamah 23(19)-26(21), 33(6-15) & Ex. 14 (Motion Ex. 4); Barnes Declaration ¶4]. The

FDD always includes a copy of the Family Fare Franchise Agreement.                [Barnes

Declaration ¶¶3,5].

       As customary, Family Fare provided Salamah with the FDD in a binder that also

included copies of the Inventory Consignment Agreement (“Inventory Agreement”)

[D.E. 8-4], the Equipment Promissory Note and Security Agreement (“Equipment Note”)


1
  Citations to depositions throughout are as follows: [“Deponent Name” “page #”
(“beginning line #”) - “page #” (“ending line #)]. All cited deposition exhibits are cited
as “Deponent Name” “Ex. #” and are attached to the Motion and are identified in the first
instance cited herein as “(Motion Ex. #)”.

                                            2



     Case 1:18-cv-01045-LCB-LPA Document 50 Filed 12/02/19 Page 2 of 27
[D.E. 8-5], the Initial Franchise Fee Promissory Note and Security Agreement

(“Franchise Fee Note”) [D.E. 23-1] and the Lease Agreement [D.E. 8-7]. [Salamah

26(2)-29(20), 33(6-15); Barnes Declaration ¶¶3-4]. Salamah maintains a copy of the

binder with all of these contractual documents, including the FDD, in her possession

today. [Salamah 36(6)-37(21)]. It is Salamah’s normal practice to review all documents

before signing. [Salamah 22(9-13)].

       Salamah signed the Statement of Prospective Franchisees and the Franchise

Agreement in early December 2013. [Salamah 29(24)-32(10), 25(16)-36(4); Salamah

Ex. 16 (Motion Ex. 5)]. The Franchise Agreement signed by Salamah is the same as the

copy attached to the FDD which was included in the binder. [Barnes Declaration ¶5;

Compare Salamah Exs. 15 & 17(Motion Ex. 6)].          The Inventory Agreement, the

Equipment Note, the Franchise Fee Note and the Lease Agreement were all signed by

Salamah contemporaneously with the Franchise Agreement. [Salamah 48(13)-50(15);

Barnes Declaration ¶6]. The Franchise Agreement and Inventory Agreement are the two

primary documents which govern daily business for Almy’s franchise.           [Barnes

Declaration ¶7; Elsayed (Motion Ex. 7) 104(11)-105(15); Salamah 67(14-24), 68(16)-

70(12)]. In addition, the Equipment Note governs Almy’s purchase of certain equipment

used in the Reynolda Store including the time clock, gondolas, and a computer and also

gives Fowler a security interest in that equipment for amounts owed by Almy to Fowler.

[Barnes Declaration ¶7]. The Lease Agreement governs the relationship between Almy,

as tenant, and Fowler, as landlord. [Id.].



                                             3



      Case 1:18-cv-01045-LCB-LPA Document 50 Filed 12/02/19 Page 3 of 27
      There are numerous provisions of the Franchise Agreement which disclaim any

employment relationship between Defendants and Almy, Salamah or employees of Almy

or Salamah, including Sections 13 and 18. [D.E. 8-3]. Nevertheless, Plaintiffs contend

there was an employment relationship between Defendants and Almy’s employees.

Salamah admits she was a franchise owner. [Salamah 67(14-24)].

      What is undisputed, however, is Salamah admits she was a franchise owner.

[Salamah 67(14-24)]. Salamah also believed the persons working in the Reynolda Store

were her employees. The Complaint is replete with allegations in which Salamah admits

the persons working in the Reynolda Store were her employees. [See D.E. 23 at 3-4].

      There is also documentary evidence in which Salamah clearly identifies the

Reynolda store workers as her employees. [Pilcher Exs. 3 (Motion Ex. 8) (EL 266, 271)

& 4 (Motion Ex. 9) (EL 122, 224)]. The record evidence also demonstrates that at the

time of the termination of the Franchise Agreement and the repossession of the Reynolda

Store, Salamah and Elsayed stated to the Winston-Salem police officer onsite that

Salamah was the owner of the franchise and the employees at the Reynolda Store were

Salamah’s employees. [Sykes Declaration (Motion Ex. 10) ¶4 (DVD recording (Motion

Ex. 11) “Civil_Matter-3.mp4” at 00:50-01:25, 06:30-06:41; “Civil_Matter-4.mp4” at

25:40-26:20 (time)]. Elsayed also admitted that if the Court determines there is a

franchise agreement in existence then there is no employment contract between himself

and Salamah and Defendants, “because at that time, it could or will be a family-owned

business that owned by me and Ms. Salamah.” [Elsayed 104(11)-105(12)].



                                           4



     Case 1:18-cv-01045-LCB-LPA Document 50 Filed 12/02/19 Page 4 of 27
      Even in the face of Salamah’s attempts to downplay her role as the

franchisee/owner of the Reynolda Store, there are many examples of her control over the

operations of the Reynolda Store and its employees. This control included at least the

following:

                   Sets schedules Reynolda Store employees [Salamah 59(6)-60(11);

                    Pilcher Ex. 4 (EL 107-108)].

                   Maintained personnel files for Reynolda Store employees [Salamah

                    70(13-25)].

                   Hired and fired Reynolda Store employees [Pilcher Exs. 3 (EL 271)

                    & 4 (EL 4, 39, 53, 69, 197); Salamah 79(20)-80(9); 98(9-12);

                    Elsayed 187(24)-188(18)].

                   Selected whether to sell certain inventory in store.          [Barnes

                    Declaration ¶19 & Ex. B].

                   Assisted Pilcher in monitoring area gas prices to maintain

                    competitive prices at her store [See, e.g., Pilcher Ex. 4 (EL 3, 5, 9,

                    14, 54].

                   Trained employees [Id. (EL 89, 169)].

      Finally, the Franchise Agreement and Inventory Agreement contain provisions

relating to and describing payment of royalties by Almy as well as the terms and

conditions relating to revenue from the franchised business to which Almy is entitled.

[Franchise Agreement §5; Inventory Agreement § 2-5].


                                           5



     Case 1:18-cv-01045-LCB-LPA Document 50 Filed 12/02/19 Page 5 of 27
      B.     Termination of the Franchise Agreement.

      Family Fare terminated the Franchise Agreement on November 30, 2018 for the

reasons set forth in the Termination Letter. [D.E. 8-6]. Family Fare’s President, Lee

Barnes, made the decision to terminate the Franchise Agreement as a result of significant

lottery shortages. [Barnes Declaration ¶15; Franchise Agreement §27]. The “End of

Period Financial Reconciliation” documents indicate lottery shortages over a period of

August 8, 2018 through November 5, 2018 in the total amount of $14,727.00. [Barnes

Declaration ¶17; Elsayed Ex. 10 (Motion Ex. 12)]. These shortages occurred only five

months after Family Fare sent Salamah a letter warning her of problematic lottery

shortages for November 2017 through early February 2018. [Barnes Declaration ¶18 &

Ex. A].

      Plaintiffs admit these shortages related to a theft of lottery tickets by two Almy

employees more than three years prior to the termination, but also admit that they

developed a secretive scheme to actively conceal the theft and the scope of the theft from

Family Fare because they knew and were concerned that if Family Fare learned the extent

of the theft and the resulting shortage that the Franchise Agreement would be terminated.

[Elsayed 165(22)-169(1); 173(9)-177(22); 210(7)-211(10); 221(6)-227(11); Salamah

85(18)-92(9)]. As Salamah and Elsayed feared, the Franchise Agreement was terminated

when the lottery shortages became evident to Barnes and others within Family Fare in

2018. [Barnes Declaration ¶16]. Barnes was the only person who had the authority to

terminate the Franchise Agreement. [Id.]. Pilcher had no authority to terminate the

Franchise Agreement and if he knew of the extent of the lottery shortages (which he

                                            6



     Case 1:18-cv-01045-LCB-LPA Document 50 Filed 12/02/19 Page 6 of 27
denies), he never reported the extent of the shortages to Barnes. [Id.; Pilcher (Motion Ex.

13) 105(11)-106(15)].

                              QUESTIONS PRESENTED

I.     Are Plaintiffs’ FLSA and NCWHA claims barred on the grounds that the record

       fails to support that the Defendants are joint employers?

II.    Are Defendants entitled to summary judgment on Plaintiffs’ claims for violation

       of the FLSA and the NCWHA?

III.   Are Defendants entitled to summary judgment on Plaintiffs’ claims for violation

       of 42 U.S.C. §1981?

IV.    Are Defendants entitled to summary judgment on Plaintiffs’ claims for fraud,

       breach of covenant of fair dealing, rescission and unfair and deceptive trade

       practices?

V.     Are Defendants entitled to summary judgment on Plaintiffs’ claims for violation

       of the North Carolina Business Opportunity Act?

VI.    Are Defendants entitled to summary judgment on Plaintiffs’ claims for termination

       in bad faith and breach of contract?

VII.   Are Defendants entitled to summary judgement on Plaintiffs’ claims for wrongful

       self-help eviction and breach of the peace?




                                              7



       Case 1:18-cv-01045-LCB-LPA Document 50 Filed 12/02/19 Page 7 of 27
                                     ARGUMENT

       I.     Defendants are entitled to summary judgment on Plaintiffs’ FLSA and
              NCHWA claims because Defendants are not a joint employer.

       The business relationship between Almy and Salamah on the one hand and Family

Fare and Fowler on the other is governed, in part, by the Franchise Agreement, the

Inventory Agreement and the Lease Agreement. Pursuant to these agreements, Salamah

and Almy are franchisees and tenants, not employees. [See p. 3 above].

       Now, in discovery, there is further evidence that Salamah and Elsayed considered

the persons working at the Reynolda Store to be their employees. [See p. 4 above].

Thus, Plaintiffs’ FLSA and NCWHA claims fail as a matter of law because Plaintiffs

cannot demonstrate that Defendants “share[] or codetermine[] the essential terms and

conditions of [Almy’s] workers[‘] employment.” Salinas v. Commercial Interiors, Inc.,

848 F.3d 125, 142 (4th Cir. 2017).

       As noted in Defendants’ pending MJOP and supporting memorandum [D.E. 16 &

17], nearly all of the Plaintiffs’ allegations of “control” relate to control of brand

standards, trademarks, trade name and goodwill and seek to maintaining a consistent

customer experience in the franchise locations. [Barnes Declaration ¶15]. Courts have

routinely recognized this type of “control” in the franchise context as permissive control,

even if expansive, which does not arise to the level of a joint employment relationship.

See Jacobson v. Comcast Corp., 740 F. Supp. 2d 683, 690, & n.6 (D. Md. 2010); Chen v.

Domino’s Pizza, Inc., No. 09-107, 2009 U.S. Dist. LEXIS 96362, at *10 (D.N.J. Oct. 16,




                                            8



     Case 1:18-cv-01045-LCB-LPA Document 50 Filed 12/02/19 Page 8 of 27
2009)(“Courts have consistently held that the franchisor/franchisee relationship does not

create an employment relationship between a franchisor and a franchisee’s employees”).

      No evidence has been developed by Plaintiffs through discovery to expand on

their allegations of control beyond the commonly found “control” elements in all

franchise systems. Indeed, the evidence, even in the light most favorable to Plaintiffs,

demonstrates that the few conclusory allegations in the Complaint that might relate to the

“essential terms” of Almy’s employees’ are unfounded:

           Defendants do not exercise veto power over personnel decisions made by

             franchisee but only need to know of new hires in order to obtain branded

             name tags and neck ties to comply with brand standards. [Compare

             Complaint ¶27 to Salamah 79(2)-80(9), 98(9-12); Pilcher 25(5-14), 30(9-

             15), 33(25)-34(2)].

           Plaintiffs, not Defendants, terminated store employees. [Compare

             Complaint ¶¶31, 63(1) to record cites a p. 5 above].

           Salamah, not Defendants, controlled work schedules. [Compare Complaint

             ¶63(3) to record cites at p. 5 above].

           Salamah, not Pilcher, controlled employee pay. [Compare Complaint

             ¶63(4) to Pilcher 23(18-23), 36(18-24)].

           Salamah, not Defendants, maintained employment records. [Compare

             Complaint ¶63(6) to Salamah 70(13-25)].

      The record evidence also demonstrates other alleged contentions of Defendants’

control do not relate to influence over the essential terms and conditions of Almy’s
                                             9



     Case 1:18-cv-01045-LCB-LPA Document 50 Filed 12/02/19 Page 9 of 27
workers’ employment, but relate to brand standards to maintain consistency and quality

of service throughout Family Fare stores and assure the safety of customers. [Barnes

Declaration ¶15]. Defendants are not the joint employers of Almy’s employees and

Plaintiffs’ claims for violation of the FLSA and the NCWHA should be dismissed.

       II.     Plaintiffs cannot demonstrate violations of the FLSA and NCWHA.

       Even if it is determined that there exists a genuine issue of material fact as to

whether Almy and Salamah on the one hand and Defendants on the other hand are joint

employers (which is expressly denied), Plaintiffs’ claims against Defendants for

violations of the FLSA and NCWHA still fail as a matter of law because Plaintiffs have

failed to establish essential elements of claims under those statutes.

       A.      Plaintiffs have failed to establish claims for overtime wages.

               (i)   Salamah is exempt pursuant to the executive exemption.

       Salamah has admitted that she signed the Franchise Agreement, Inventory

Agreement, the Equipment Note, the Franchise Fee Note and the Lease Agreement. [See

p. 3 above].     Furthermore, in the Complaint and in discovery she has admitted on

numerous occasions that she was the owner of the Reynolda Store. [See p. 4 above].

Based on this evidence, the FLSA and NCWHA should not even apply to Salamah. 2

       However, even in her most dire efforts to describe herself as an employee of

Defendants, she still describes herself as the “store manager.” [See, e.g., Complaint

¶184; Salamah 103(25)-104(16)]. It cannot be disputed when viewing the present record


If an employee is covered by the FLSA it is exempt from the NCWHA. Spencer v.
2

Hyde, 959 F. Supp. 721, 728 (E.D.N.C. 1997).

                                             10



     Case 1:18-cv-01045-LCB-LPA Document 50 Filed 12/02/19 Page 10 of 27
that, at the very least, Salamah was the person in charge of the Reynolda Store on a daily

basis.

         Courts have consistently and repeatedly granted summary judgment to employers

dismissing claims by “store managers” because they are exempt from FLSA overtime

requirements. See, e.g., Grace v. Family Dollar Stores, Inc., 637 F.3d 508, 518 (4th Cir.

2011); Jones v. Va. Oil Co., Inc., 69 F. App’x 633, 639 (4th Cir. 2003); Thomas v.

Speedway SuperAmerica, LLC, 506 F.3d 496, 508 (6th Cir. 2007).

         In order to establish the executive exemption an employer must demonstrate the

employee (1) is paid at least $455 per week, (2) has management as a primary duty, (3)

customarily and regularly directs the work of two or more employees, and (4) has

authority to hire or fire other employees or her suggestions and recommendations are

given particular weight. Grace, 637 F.3d at 513.

         Here, elements one and three are easily demonstrated. The payroll records and

Salamah’s own admissions demonstrate that at all times she was paid more than $455 per

week (and was the highest compensated person at the Reynolda Store).            [Salamah

102(14-22); Elsayed Dep. Ex. 5 (Motion Ex. 14)].          The same payroll records and

Elsayed’s testimony demonstrate there were always more than two workers employed at

the Reynolda Store. [Elsayed 56(14-16)].

         Similarly, elements two and four are easily demonstrated. With respect to element

two, Salamah was undisputedly the person in charge of the Reynolda Store on a daily

basis. Examples of her management work include setting employee work schedules,

making changes to employee work schedules, maintaining personnel records, training

                                             11



     Case 1:18-cv-01045-LCB-LPA Document 50 Filed 12/02/19 Page 11 of 27
employees, selecting and hiring employees, establishing pay rates and making

suggestions and giving input for products in the store. [See p. 5 above]. She also

maintained the appearance and cleanliness of store and had incentives to maximize store

sales (entitled to receive 50% of gross sales). [Pilcher 26(12)-27(3); Salamah 67(14)-

68(8)]. Further, Salamah and Pilcher discussed store performance, sales and promotions,

and monitored area fuel prices together on a regular basis. [Pilcher Ex. 4].

       Salamah was in charge of all aspects of operation of the Reynolda Store in much

the same ways as the store managers in the aforementioned cases. Grace, 637 F.3d at

510-11 (exempt store manager was highest level employee at store, income depended on

success of store, managed employees and recommended employees for hire); Jones, 69 F.

App’x at 637 (exempt convenience store manager supervised employees, handled

customer complaints, met vendors, completed daily paperwork); Thomas, 506 F.3d at 505

(exempt manager’s duties included “hiring employees, training employees, assigning

weekly work schedule”); Smith v. AutoZone, Inc., No. 7:15-CV-183, 2016 U.S. Dist.

LEXIS 63900, at *23-24 (W.D. Va. May 13, 2016)(exempt store manager duties

included, among other things, acting “as the eyes and ears for his superiors on personnel

issues”).

       What is more, the fact that Pilcher played an active role does not establish a

genuine issue of material fact. In each of the cases cited herein the active involvement of

a district manager did not change the fact that the store managers were in charge of the

daily operations. See, e.g., Thomas, 506 F.3d at 506-07 (acknowledging as “a matter of

law, that ‘active supervision and periodic visits by a [district] manager do not eliminate

                                            12



     Case 1:18-cv-01045-LCB-LPA Document 50 Filed 12/02/19 Page 12 of 27
the day-to-day discretion of the on-site store manager’”) (quoting Murray v. Stuckey’s

Inc. (Murray II), 50 F.3d 564, 570 (8th Cir. 1995)).3

       Indeed, the Eighth Circuit’s analysis in Murray I is particularly instructive because

the reality is that “the manager of a local store in a modern multi-store organization has

management as his or her primary duty even though the discretion usually associated

with management may be limited by the company’s desire for standardization and

uniformity.” Murray v. Stucky’s. Inc. (Murray I), 939 F.2d 614, 619 (8th Cir. 1991). For

these reasons, even if Salamah is an employee store manager (which is denied), she is

exempt from overtime and her FLSA and NCWHA claims should be dismissed.

              (ii)   Defendants had no knowledge of Elsayed’s alleged overtime
                     work.

       Even if Elsayed were Defendants’ employee (which is denied), to establish a claim

for violation of FLSA overtime requirements he must prove Defendants had actual or

constructive knowledge of his uncompensated overtime work. See Bailey v. Cty. of

Georgetown, 94 F.3d 152, 157 (4th Cir. 1996).

       If Elsayed worked overtime then Defendants had no knowledge, actual or

constructive, because Elsayed admittedly did not accurately report his alleged hours

worked to the payroll vendor, Prime Pay. [Elsayed 64(7-15), 77(24)-78(1), 81(22)-82(8);




3
  It is noteworthy that in the Complaint [¶184], Plaintiffs compare their alleged
“employment” to the exempt store managers at Speedway stores.

                                            13



     Case 1:18-cv-01045-LCB-LPA Document 50 Filed 12/02/19 Page 13 of 27
Barnes Declaration ¶13].4 When, as here, there was a method for imputing work time

(time clock), the burden to prove an employer’s knowledge of overtime worked is

“squarely upon the plaintiff.” Pforr v. Food Lion, Inc., 851 F.2d 106, 109 (4th Cir.

1988). Elsayed cannot meet this burden.

          First, Elsayed contends that Defendants told him he could not report his hours

worked in the store, [Elsayed 99(1)-100(21); 102(2-9)], yet has produced no evidence

whatsoever other than his self-serving testimony that this is factually accurate and the

evidence is to the contrary. There is no such requirement in any written contractual

documents regarding the Reynolda Store. [Barnes Declaration ¶12]. Perhaps most

importantly, the sworn testimony of Teresa Colon (another Family Fare franchisee) is

clear that she reports all hours worked by employees at her store, including the hours

worked by her husband Andrew Colon, and none of the Defendants ever told her not to

report all time worked. [T. Colon (Motion Ex. 15) 35(19)-39(5)]. Defendants also never

told her that she had to report a limited number of hours worked for her and her husband.

[Id.].

          Elsayed’s only other purported evidence that Defendants knew he was working

overtime is his self-serving testimony that Pilcher watched the store’s video camera and

could have determined how many hours he was working. [Elsayed 50(11-24), 63(5-11)].

This evidence is insufficient. Pilcher testified that he did not watch on any regular basis


4
   In discovery Elsayed produced a spreadsheet he purportedly maintained
contemporaneously with the time he worked, but admitted he never gave this spreadsheet
to anyone associated with Defendants. [Elsayed 49(24)-50(13), 76(21)-78(1)]. This
spreadsheet is irrelevant to Defendants’ knowledge.

                                            14



         Case 1:18-cv-01045-LCB-LPA Document 50 Filed 12/02/19 Page 14 of 27
[Pilcher 33(4-23)] and there logically is no way to watch the time clock for more than 40

hours per week to try and determine if Elsayed was working overtime. Such an argument

is untenable. In addition, such speculative evidence is insufficient as a matter of law.

See, e.g., Bailey, 94 F.3d at 157 (evidence of other employees’ knowledge of potential

sporadic overtime work insufficient); Davis v. Food Lion, Inc., 792 F.2d 1274, 1277 (4th

Cir. 1986)(testimony that employer should have known employee was working overtime

because of the pressure put on employee to meet certain job tasks insufficient).

       B.     Plaintiffs have failed to establish wrongful salary deductions under the
              NCWHA.

       Plaintiffs contend Defendants violated N.C. Gen. Stat. §95-25.13 by “deduct[ing]

unauthorized amounts from Plaintiffs’ commission payment.” [Complaint ¶161]. This

claim only applies to Salamah. In discovery it became clear that what Plaintiffs term

“commission” refers to the monthly gross sales payment to Salamah. [See, e.g., Elsayed

53(14)-54(19); Complaint ¶¶66-70]. What Salamah received was not “commission.”

Family Fare was paid royalties from the gross sales and then it paid Almy 50% of gross

sales pursuant to the Franchise Agreement. Salamah’s wrongful deduction claim should

be dismissed on this basis alone.

       However, even if Salamah were an employee of Defendants (which is expressly

denied) the record evidence is clear that Salamah was notified of all deductions from her

“commission” in a manner which would fully comply with the requirements of N.C. Gen.

Stat. §95-25.13. The Franchise Agreement and Inventory Agreement signed by Salamah

constitute written notice of “commission” deductions which would satisfy the


                                            15



     Case 1:18-cv-01045-LCB-LPA Document 50 Filed 12/02/19 Page 15 of 27
requirements of N.C. Gen. Stat. §95-25.13(1) through (3).         Similarly, Family Fare

provided Salamah with a written itemized statement of all deductions from her

commission on a monthly basis in the form of documents captioned “End of Period

Financial Reconciliation” which comply with N.C. Gen. Stat. §95-25.13(4). [Barnes

Declaration ¶17; Elsayed 151(1-7)]. Thus, even if Defendants were Salamah’s employer,

Salamah cannot prove a violation of the statute.

      III.   Defendants are entitled to summary judgment on Plaintiffs’ 42 U.S.C.
             §1981 Discrimination claim.

      Plaintiffs contend that Defendants’ termination of the Franchise Agreement was

“motived by national origin/race discrimination.” [Complaint ¶165]. In order to prove

§1981 discrimination the Plaintiffs must either present direct evidence of intentional

discrimination or evidence to satisfy the McDonnell Douglas burden-shifting

framework.5 See, e.g., Williams v. Staples, Inc., 372 F.3d 662, 667 (4th Cir. 2004).

      In order to prove direct discrimination Plaintiffs must introduce evidence directly

linking a discriminatory statement or attitude to the contested employment decision.

Warch v. Ohio Cas. Ins., 435 F.3d 510, 520 (4th Cir. 2006). Even if there is alleged

evidence of a discriminatory attitude, it “must have a nexus with the adverse employment

action.” Id. There is no evidence in the record of direct discrimination relating to the

termination of the Franchise Agreement.


5
  To the extent Plaintiffs’ §1981 claims are based on alleged national origin
discrimination those claims must be dismissed as a matter of law because claims of
national origin discrimination are not cognizable under §1981. See Jadeli v. Alamance
Reg’l. Med. Ctr., 399 F. Supp. 2d 675, 682 (M.D.N.C. 2005), aff’d 167 F. App’x 961 (4th
Cir. 2006).

                                            16



     Case 1:18-cv-01045-LCB-LPA Document 50 Filed 12/02/19 Page 16 of 27
       Having established no record evidence of direct discrimination, Plaintiffs must

establish a prima facie case of discrimination by showing they: (i) are members of a

protected class, (ii) had a contractual relationship with Defendants, (iii) met Defendants’

ordinary contractual requirements and (iv) were denied a contract opportunity. Williams,

372 F.3d at 667. If Plaintiffs establish a prima facie case, then the burden shifts to

Defendants to set forth evidence of a legitimate, non-discriminatory reason for the

termination of the Franchise Agreement. Id. If Defendants rebut the presumption of

discrimination then Plaintiffs must demonstrate Defendants’ proffered reason for

termination of the Franchise Agreement was pre-textual. Id. at 669.

       Plaintiffs cannot establish a prima facie case because the record evidence clearly

demonstrates there were significant lottery shortages – which Plaintiffs intentionally tried

to hide from Family Fare for three years – so they were not meeting Family Fare’s

ordinary contractual requirements, an essential element of this claim. [See discussion at

pp. 6-7 above]. What is more, even if Plaintiffs meet the elements of a prima facie case,

Defendants have demonstrated Family Fare had a legitimate, non-discriminatory reason

for terminating the Franchise Agreement and Plaintiffs have not put forth any record

evidence to demonstrate the reason for termination was pre-textual. [Id.].

       Salamah and Elsayed both testified that they knew that if Family Fare learned of

the lottery shortages the franchise might be terminated. [Salamah 91(6)-92(9); Elsayed

207(14)-211(19), 225(9)-227(11)]. This is exactly what happened.

       Family Fare first became aware of the significant lottery shortages in October

2018 after shortages in the September EOP and the October EOP which followed the

                                            17



     Case 1:18-cv-01045-LCB-LPA Document 50 Filed 12/02/19 Page 17 of 27
written warning relating, in part, to lottery shortages earlier in the year. [Barnes

Declaration ¶16]. Once Family Fare learned of the lottery shortage, Salamah sent a letter

to Family Fare pleading not to be terminated. [Salamah 91(6)-92(9) & Ex. 25 (Motion

Ex. 16)]. Family Fare made the business decision to terminate the franchise agreement as

Salamah and Elsayed had feared would happen.

       Having established a legitimate business reason for terminating the franchise, the

burden shifts to Plaintiffs to prove pre-text. Plaintiffs have not introduced any such

evidence of pre-text and their alleged employment discrimination claims must be

dismissed.

       IV.    Plaintiffs’ multitude of claims set forth in Count V should be dismissed.

       In Count V, Plaintiffs purport to bring claims for breach of the covenant of good

faith and fair dealing, rescission, fraud and unfair and deceptive trade practices. These

claims are convoluted and difficult to pinpoint. However, in his deposition, Elsayed

clarified that the claims relating to fraud, breach of the covenant of good faith and fair

dealing and unfair and deceptive trade practices in Count V all arise from the same facts.

[Elsayed 118(14)-119(2)].6

              A. The claims are time-barred.

       The Franchise Agreement is governed by North Carolina law and has a one-year

(contractual) statute of limitations period. [Franchise Agreement 33(b), (d)].        North


6
 Plaintiffs have failed to allege all elements of a claim for contract rescission and indeed
have not even alleged which contract they wish to rescind. Salamah entered into four
agreements with Family Fare and/or Fowler. Plaintiffs’ claim for rescission should be
dismissed in its entirety as no allegations supporting rescission have been alleged.

                                            18



     Case 1:18-cv-01045-LCB-LPA Document 50 Filed 12/02/19 Page 18 of 27
Carolina courts have routinely upheld contractual limitations periods. See, e.g., Boyd v.

Bankers & Shippers Ins., 245 N.C. 503, 515-16, 96 S.E.2d 703, 712 (1957)(upholding

twelve month contractual limitation period in insurance contract); Hawks v. Arstark &

Co., No. COA 07-678, 2007 N.C. App. LEXIS 2514, at *9 (N.C. Ct. App. Dec. 18,

2007)(upholding one-year contractual limitations period in house inspection agreement);

See also Badgett v. Fed. Express Corp., 378 F. Supp. 2d 613, 623 (M.D.N.C.

2005)(citing various NC cases and upholding one-year contractual limitations in

employment agreement).

       Based on the deposition testimony, it is clear that the facts supporting the alleged

(but denied) fraudulent actions by Defendants arose shortly after Salamah’s execution of

the Franchise Agreement in December 2013. [Elsayed Dep. 108(22)-116(3)]. Therefore,

Plaintiffs’ claims for fraud, breach of the covenant of good faith and fair dealing and

unfair and deceptive trade practices all accrued in 2014 or 2015, making Plaintiffs’ filing

of this claim long after the expiration of the one-year statute of limitations period in the

Franchise Agreement and should be dismissed as a matter of law.7




                                            19



     Case 1:18-cv-01045-LCB-LPA Document 50 Filed 12/02/19 Page 19 of 27
              B. Plaintiffs have no proof of damages.

      Plaintiffs’ fraud claim and Chapter 75 claim require a showing of actual damage.

See Piedmont Inst. of Pain Mgmt. v. Staton Found., 157 N.C. App. 577, 589-90, 594,

596, 581 S.E.2d 68, 76, 79-80 (2003) (affirming summary judgment on claims due to

failure to forecast evidence of actual damage). Plaintiffs must prove actual damages and

to survive summary judgment they must “show that the amount of damages is based upon

a standard that will allow the finder of fact to calculate the amount of damages with

reasonable certainty.” Compton v. Kirby, 157 N.C. App. 1, 17, 577 S.E.2d 905, 915

(2003). Here, Plaintiffs fail to present evidence of damages that is “sufficiently specific

and complete to permit the jury to arrive at a reasonable conclusion.” Id. Defendants are

entitled to summary judgment on this basis. Plaintiffs claim that their damages are the

income they could have received in other professions. [Elsayed Dep. 121(8)-125(6),

128(6)-129(15), 131(19)-133(20); Salamah Dep. 93(17)-97(20)]. The only evidence

Plaintiffs provide to support their alleged damages are two government website printouts

showing salary information or their own independent (and unsupported analysis) without



7
  Based on Elsayed’s deposition testimony, the claims arose as early as 2014 and into
2015, thus, even if the Court decides the one year statute of limitations in the Franchise
Agreement is not applicable, Plaintiffs claims would still be barred by the three year
limitation applicable to fraud and breach of covenant of good faith and fair dealing and
the four year limitations for unfair and deceptive trade practice claims. See, e.g., Ussery
v. Branch Banking & Trust Co., 368 N.C. 325, 333, 777 S.E.2d 272, 277 (2015)(statute
of limitations for a breach of the covenant of good faith and fair dealing is three years);
Piles v. Allstate Ins., 187 N.C. App. 399, 405, 653 S.E.2d 181, 185-86, (2007)(breach of
the covenant of good faith and fair dealing accrues at the time of the occurrence of the
other related actions about which plaintiff complains); Hunter v. Guardian Life Ins., 162
N.C. App. 477, 485, 593 S.E.2d 595, 601 (2004) (three year statute of limitations for
fraud “begins to run from the discovery of the fraud”); N.C. Gen. Stat. §75-16.2 (unfair
and deceptive trade practices statute of limitations is four years).

                                            20



     Case 1:18-cv-01045-LCB-LPA Document 50 Filed 12/02/19 Page 20 of 27
expert assistance. [Id.]. Such evidence is wholly speculative and is not specific or

complete to allow a jury to determine the extent of Plaintiffs’ alleged harm.

       V.     Plaintiffs’ Claim for violation of North Carolina Business Opportunity
              Act should be dismissed.

       In order for a violation of the N.C. Business Opportunity Act to apply there must

be a “sale” falling under the statute and a promise falling under one of the four categories

set forth in N.C. Gen. Stat. §66-94. There is no genuine issue of material fact to support

Plaintiffs’ claims in Count VI because there is no record evidence that Defendants made

any of the promises set forth in §66-94. In fact, Defendants have intentionally not made

any of the promises set forth in §66-94 and their franchise agreements do not fall under

the North Carolina Business Opportunity Act. [Barnes Declaration ¶22]. A review of the

FDD given to Salamah clearly disclaims any such representations. [Salamah Ex. 15 at p.

49]. There is no record evidence of Defendants guaranteeing a certain amount of income

to Salamah in violation of §66-94 and to the extent Family Fare offers any marketing

programs, they are only run in conjunction with Family Fare’s trademark. [Barnes

Declaration ¶22].

       What is more, the claims for breach of the North Carolina Business Opportunity

Act, even if true, would have accrued at the time Salamah signed the Franchise

Agreement in December 2013. Courts across the country have held that claims relating

to a franchisee’s allegations against a franchisor for disclosure violations accrue at the

time of the alleged failure to timely disclose or execution of the franchise agreement.

See, e.g., Rich Food Servs. v. Rich Plan Corp., No. 5:99-CV-677 2001 U.S. Dist. LEXIS


                                            21



     Case 1:18-cv-01045-LCB-LPA Document 50 Filed 12/02/19 Page 21 of 27
25955, at *14 & 16-17 (E.D.N.C. Nov. 19, 2001)(breach of contract claim arising out of

failure to make required disclosures pursuant to FTC Franchise Rule, 16 C.F.R. §§ 436.1

et. seq., accrued at time defendant entered into franchise agreement); see also Long John

Silver’s Inc. v. Nickleson, 923 F. Supp. 2d 1004, 1013 (W.D. Ky. 2013)(claim under

Minnesota Franchise Act for failure to timely register the required FDD accrued at time

of first email sent by defendant offering franchise opportunity); Ellering v. Sellstate

Realty Sys. Network, Inc., 801 F. Supp. 2d 834, 840 (D. Minn. 2011)(same); Robinson v.

Wingate Inns Int’l, Inc., No. 13-cv-2468, 2013 U.S. Dist. LEXIS 179997, at *8 (D.N.J.

Dec. 20, 2013)(fraud in the inducement claim arising out of representations made in FDD

accrued on date of execution of franchise agreement).

       Similarly, any claim arising out of the North Carolina Business Opportunity Sales

Act would have arisen at the time of Family Fare’s disclosure misrepresentation of the

FDD in November 2013, or at the latest at the time of Salamah’s signing of the Franchise

Agreement in December 2013, and the claims are therefore barred by the contractual and

statutory limitations periods. [See Elsayed 119(14-22)].

       VI.    Plaintiffs’ Breach of Contract and Bad Faith Termination claims
              should be dismissed.

       Plaintiffs’ claims in Count VII should be dismissed for the same reasons that their

claims in Count III should be dismissed. [See Section III above]. Family Fare terminated

the Franchise Agreement because of lottery shortages. Based on the undisputed record

evidence the lottery shortages did in fact exist and Plaintiffs have admitted to trying to

cover up the extent of the shortages for fear of termination.


                                             22



     Case 1:18-cv-01045-LCB-LPA Document 50 Filed 12/02/19 Page 22 of 27
       VII.   Plaintiffs’ claims in Count VIII should be dismissed.

       North Carolina law is limited in regard to whether or not self-help evictions in

commercial leases are permitted and when a self-help eviction becomes non-peaceable.

The only case that addresses this issue in the commercial lease context is a case dealing

with two alleged non-peaceable residential evictions. In dicta, the Court indicates that

non-peaceable, self-help evictions are not permitted in the commercial context. Spinks v.

Taylor, 303 N.C. 256, 261, 278 S.E.2d 501, 504 (1981).

       However, even if an impermissible, non-peaceable self-help eviction occurred

here, Plaintiffs have not provided any evidence of legally recognizable damages. Spinks

recognizes that a claim for conversion may arise if a landlord engages in wrongful self-

help, non-peaceable eviction. 303 N.C. at 264-65, 278 S.E.2d at 506.

       Consistent with Spinks, Plaintiffs claim damages for conversion as a result of the

alleged non-peaceable eviction. [Elsayed 181(1-15); Elsayed Ex. 7 (Motion Ex. 17)].

Plaintiffs contend they were damaged because Defendants unlawfully converted “loss of

business, loss of goods, loss of equipment and loss of other things that belong to us.”8

       However, in the circumstances that exist here, neither loss of business, nor loss of

goods or loss of equipment support Plaintiffs’ claim for conversion. The law in North

Carolina is clear that conversion is “an unauthorized assumption and exercise of the right

of ownership over goods or personal chattels belonging to another, to the alteration of


8
  The discussion will focus solely on alleged loss of business, loss of goods and loss of
equipment. There is no evidence in the record that Plaintiffs left any personal property in
the Reynolda Store that is not otherwise considered as alleged loss of business, loss of
goods and loss of equipment.

                                             23



     Case 1:18-cv-01045-LCB-LPA Document 50 Filed 12/02/19 Page 23 of 27
their condition or the exclusion of an owner’s rights.” Norman v. Nash Johnson & Sons’

Farms, Inc., 140 N.C. App. 390, 414, 537 S.E.2d 248, 264 (2000)(emphasis omitted).

       A conversion claim for loss of business is not recognizable under North Carolina

law. According to Elsayed, the loss of business claim is based on “the loss of business

that we had a business of who’s going to generate money.” [Elsayed 186(2-4)]. As

stated in Norman, “intangible interests such as business opportunities and expectancy

interests [are not] subject to a conversion claim.” 140 N.C. App. at 414, 537 S.E.2d at

264. Plaintiffs’ claim for conversion based on loss of their future expectation interest in

their franchise business fails a matter of law.

       Similarly, Plaintiffs’ claims for conversion of the consigned goods in the Reynolda

Store and the equipment fail as a matter of law. Elsayed admitted that Plaintiffs had no

ownership interest in the consigned goods. [Elsayed 181(21)-182(1), 183(13-24); 185(3-

5)]. Elsayed’s testimony is consistent with the express terms of the Inventory Agreement

which provides that ownership of the consigned goods remains in Fowler. [Inventory

Agreement §1]. Plaintiffs cannot assert a conversion claim with respect to property they

did not own.

       Finally, Defendants offered to return the equipment including a computer,

gondolas and the time clocks but received no response from Plaintiffs [Barnes

Declaration ¶22-24]. Defendants sold the time clock, gondolas and a computer to Almy

pursuant to the Equipment Note. [Id.]. Although Plaintiffs had completed paying for this

equipment pursuant to Equipment Note prior to the date of the termination of the

Franchise Agreement, Defendants still retained a security interest in the equipment. [Id.].

                                              24



     Case 1:18-cv-01045-LCB-LPA Document 50 Filed 12/02/19 Page 24 of 27
At the time of the termination of the Franchise Agreement Plaintiffs owed Defendants

$1,847.23 for the final month financial reconciliation and rent. [Id.]. After concluding

the final accounting in early April 2019, Fowler proposed two options, one including the

delivery of the equipment to Almy in exchange for payment to Fowler for the difference

in the value of the equipment and the amount owed or an option to permit Fowler to keep

the equipment and pay Almy the difference between the amount owed and the value of

the equipment. [Id.]. Almy never responded and Fowler’s security interest remains on

the equipment.

                                    CONCLUSION

       For the reasons set forth and based on the pleadings and other matters of record all

of Plaintiffs’ claims against Defendants should be dismissed in their entirety. There is no

genuine issue of material fact that Defendants are entitled to judgment as a matter of law

on Plaintiffs’ claims.

       Respectfully submitted this the 2nd day of December, 2019.


                                          /s/William S. Cherry III
                                          William S. Cherry III, NCSB # 33860
                                          Jessica B. Vickers, NCSB # 44873
                                          MANNING, FULTON & SKINNER, P.A.
                                            Attorneys for All Defendants
                                          3605 Glenwood Avenue - Suite 500
                                          Post Office Box 20389
                                          Raleigh, North Carolina 27619
                                          Telephone: (919) 787-8880
                                          Facsimile: (919) 325-4604
                                          cherry@manningfulton.com
                                          vickers@manningfulton.com



                                            25



     Case 1:18-cv-01045-LCB-LPA Document 50 Filed 12/02/19 Page 25 of 27
            CERTIFICATE OF COMPLIANCE WITH WORD LIMIT

      Pursuant to L.R. 7.3(d)(1), the undersigned counsel certifies that, as reported by

word processing software, the foregoing Memorandum of Law complies with the

applicable word limitation and does not exceed 6,250 words.


Date: December 2, 2019

                                               /s/William S. Cherry III




                                          26



     Case 1:18-cv-01045-LCB-LPA Document 50 Filed 12/02/19 Page 26 of 27
                          CERTIFICATE OF SERVICE

      This is to certify that a copy of the Defendants’ Memorandum in Support of
Motion for Summary Judgment has been filed electronically with the Clerk of Court
using the CM/ECF system which will send electronic notification of such filing,
addressed as follows:

      Roberta King Latham
      King Latham Law, PLLC
      615 St. George Square Court, Suite 300
      Winston-Salem, NC 27103
      Telephone: (336) 419-1151
      Facsimile: (336) 770-2803
      roberta@kinglatham.com
      Attorney for Plaintiffs


      This the 2nd day of December, 2019.



                                       /s/William S. Cherry III
                                       William S. Cherry III, NCSB # 33860
                                       MANNING, FULTON & SKINNER, P.A.
                                         Attorneys for All Defendants
                                       3605 Glenwood Avenue - Suite 500
                                       Post Office Box 20389
                                       Raleigh, North Carolina 27619
                                       Telephone: (919) 787-8880
                                       Facsimile: (919) 325-4604
                                       cherry@manningfulton.com




                                         27



    Case 1:18-cv-01045-LCB-LPA Document 50 Filed 12/02/19 Page 27 of 27
